                         Case 1:17-cv-01757-NONE-SAB Document 88 Filed 06/02/20 Page 1 of 4


                    1   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    3   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    4   840 Malcolm Road
                        Burlingame, CA 94010
                    5   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    6
                        Attorneys for Relator
                    7

                    8

                    9                            IN THE UNITED STATES DISTRICT COURT

               10                                    EASTERN DISTRICT OF CALIFORNIA

               11       UNITED STATES OF AMERICA AND               CASE NO. 1:17-cv-01757-NONE-SAB
                        THE STATE OF CALIFORNIA ex rel.
               12       THOMAS TURNER,
                                                                   RELATOR’S OPPOSITION TO
               13                      Plaintiffs,                 DEFENDANTS’ MOTION TO STAY
                                                                   DISCOVERY AND CONTINUE
               14               v.                                 SCHEDULING CONFERENCE

               15       DYNAMIC MEDICAL SYSTEMS LLC,;              Date:               June 9, 2020
                        JOERNS HEALTHCARE LLC.;                    Time:               10:30 a.m.
               16       COVENANT CARE CALIFORNIA LLC;              Ctrm.:              9
                        MARINER HEALTH CARE                        Magistrate Judge:   Stanley A. Boone
               17       MANAGEMENT COMPANY; PLUM
                        HEALTHCARE GROUP LLC; and
               18       CAMBRIDGE HEALTHCARE SERVICES,

               19                      Defendants.

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY DISCOVERY
                         AND CONTINUE SCHEDULING CONFERENCE; Case No. 1:17-cv-01757-NONE-SAB
                         Case 1:17-cv-01757-NONE-SAB Document 88 Filed 06/02/20 Page 2 of 4


                    1          Pursuant to the Court’s May 21, 2020 Order (ECF No. 85), Relator hereby opposes

                    2   Defendants’ motion to stay discovery and continue the scheduling conference currently scheduled for

                    3   June 9, 2020. (ECF No. 84.)

                    4          Defendants seek to stay the Scheduling Conference and/or discovery on the basis that their

                    5   Motions to Dismiss are pending. Relator opposes the request for five reasons:

                    6          1.     The State of California’s Notice Opposing Dismissal on the Basis of the Public

                    7                 Disclosure Bar (ECF No. 86), renders one of Defendants’ primary arguments on their

                    8                 Motions to Dismiss absolutely moot. See U.S. ex rel. Conroy v. Select Medical Corp.

                    9                 (“Select Medical”) (S.D. 2017) 2017 WL 468276, at *4. There is no reason to delay

               10                     discovery based on the fragments of Defendants’ Motions to Dismiss that remain at

               11                     issue.

               12              2.     Defendants have already sought and received two prior extensions of the briefing

               13                     schedule and Scheduling Conference. (ECF Nos. 45 & 53.) Those extensions were on

               14                     top of 28-day extensions allowed by local rule without approval of the Court. (ECF

               15                     Nos. 30 & 31.) The Scheduling Conference was initially set in this case for December

               16                     17, 2019. (ECF No. 21.) Had Defendants filed their Motions to Dismiss per the

               17                     FRCP, briefing would have been completed at the beginning of the year. Accordingly,

               18                     the fact that the Motions to Dismiss are still pending is largely due to Defendants

               19                     taking far more time than allotted under the FRCP and Local Rules to file and fully

               20                     brief their Motions. Though Relator stipulated to those extensions, Relator also

               21                     requested that the Parties proceed with the Rule 26(f) conference by the end of 2019

               22                     so that discovery could commence promptly; a request that was rejected. (ECF No.

               23                     44, ¶ 9.)

               24              3.     This case was filed in December 2017 (and remained under seal pending the

               25                     government’s investigation until September 16, 2019 [ECF No. 18]). Further delay in

               26                     commencing discovery will only cause memories to fade further, and evidence to

               27                     grow more stale.

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY DISCOVERY                                        1
                         AND CONTINUE SCHEDULING CONFERENCE; Case No. 1:17-cv-01757-NONE-SAB
                         Case 1:17-cv-01757-NONE-SAB Document 88 Filed 06/02/20 Page 3 of 4


                    1         4.   Defendants’ request is at odds with the Federal Rules of Civil Procedure’s mandate of

                    2              a “just, speedy, and inexpensive determination of every action and proceeding.” Fed.

                    3              R. Civ. P. 1. “Had the Federal Rules contemplated that a motion to dismiss under Fed.

                    4              R. Civ. P. 12(b)(6) would stay discovery, the Rules would contain a provision for that

                    5              effect. In fact, such a notion is directly at odds with the need for expeditious

                    6              resolution of litigation.” Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal.

                    7              1990); accord, United States ex rel. Modglin v. DJO Global, Inc., 2014 WL

                    8              12564275, at *1 (C.D. Cal 2014); Espineli v. Toyota Motor Sales, U.S.A., Inc., No.

                    9              17CV00698KJMCKD, 2019 WL 3080808, at *1 (E.D. Cal. July 15, 2019) (“courts

               10                  generally disfavor delaying discovery until after a dispositive motion is resolved”);

               11                  Mlejnecky v. Olympus Imaging Am., Inc., No. 2:10-CV-02630, 2011 WL 489743, at

               12                  *8 (E.D. Cal. Feb. 7, 2011) (“defendant has not demonstrated an immediate and clear

               13                  possibility that its motion to dismiss will be granted”).

               14             5.   Even if some pacing of discovery were warranted, a blanket stay of discovery, as

               15                  requested by Defendants, is highly disfavored. See In re Valence Techn’y Sec. Litig.,

               16                  1994 WL 758688, at *2 (N.D. Cal. 1994) (citing Landis v. North American Co., 299

               17                  U.S. 248, 255 (1936)) (“[c]ourts have not looked favorably upon granting a blanket

               18                  stay of discovery pending resolution of a challenge to the legal sufficiency of a

               19                  plaintiff’s complaint”); Spearman v. I Play, Inc., 2018 WL 1382349, at *1 (E.D. Cal.

               20                  2018); Salazar v. Honest Tea, Inc., 2015 WL 6537813, at *1 (E.D. Cal. 2015). A

               21                  “defendant must make a clear showing of hardship or inequity to justify a blanket stay

               22                  of discovery pending resolution of a challenge on the pleadings.” In re Valence

               23                  Technology Securities Litigation, 1994 WL 758688 at *2 (N.D. Cal. 1994). If some

               24                  delay of discovery is warranted in this case (which it is not), the best way to determine

               25                  which discovery should proceed, and which can await determination of the Motions to

               26                  Dismiss, is via a Scheduling Conference with the Court.

               27       ///

               28       ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY DISCOVERY                                       2
                         AND CONTINUE SCHEDULING CONFERENCE; Case No. 1:17-cv-01757-NONE-SAB
                         Case 1:17-cv-01757-NONE-SAB Document 88 Filed 06/02/20 Page 4 of 4


                    1          For these reasons, Relator respectfully requests that the Court deny Defendants’ Motion for a

                    2   Continuance and to Stay Discovery, in its entirety.

                    3

                    4   Dated: June 2, 2020                  COTCHETT, PITRE & McCARTHY, LLP

                    5
                                                                     By:      /s/ Justin T. Berger
                    6                                                         JUSTIN T. BERGER
                                                                              SARVENAZ “NAZY” J. FAHIMI
                    7
                                                                     Attorneys for Relator Thomas Turner
                    8

                    9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY DISCOVERY                                          3
                         AND CONTINUE SCHEDULING CONFERENCE; Case No. 1:17-cv-01757-NONE-SAB
